DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/19/21.  Claims 10 and 12 are cancelled. Claims 9, 11 and 13 are currently pending and an action on the merits is as follows.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 3/19/21, with respect to the claims 9, 11 and 13 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 9, 11 and 13 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Kvasnik discloses a single tube with no electrical components for breath collection but does not disclose a side hole for receiving a swab and testing the swab for strep. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL CATINA/
Examiner, Art Unit 3791


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793